—Judgment, Supreme Court, New York County (Felice Shea, J.), rendered April 30, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning identification and credibility.
We perceive no abuse of sentencing discretion. Concur — Lerner, J. P., Andrias, Saxe, Buckley and Friedman, JJ.